COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 ELOJIO RODRIGUEZ RUBIO,                                          No. 08-10-00231-CR
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 V.                                                           143rd Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                            of Reeves County, Texas
                                                  §
                   Appellee.                                    (TC#10-04-07493-CRR)
                                                  §

                                                  §


                                           OPINION

       Elojio Rodriguez Rubio appeals his conviction for burglary of a habitation. A jury found

him guilty of the charged offense. Appellant received an enhanced sentence of life in the Texas

Department of Criminal Justice Institutional Division. We affirm.

       Appellant’s appointed counsel has filed a brief in which he concludes that the appeal is

frivolous and without merit. Appellate counsel states, and his brief demonstrates, that he has

performed a professional evaluation of the record and has found no error preserved for appeal

that could serve as grounds for reversible error. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record, and

demonstrating why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807 (Tex.Crim.App. 1978). A copy of counsel’s brief has been delivered to Appellant, and

despite being advised of his right to do so, Appellant has not exercised his right to file a pro se
brief. Likewise, the State has chosen not to respond.

       An appellate court may not address the merits of issues raised in an Anders brief, or those

raised in a pro se response. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.Crim.App. 2005).

The Court’s consideration of the case is limited to: (1) whether the appeal is wholly frivolous,

and issue an opinion explaining that we have reviewed the record and found no reversible error;

or (2) whether arguable grounds for appeal exist, and if so, remand the case to the trial court so

that new counsel may be appointed to address those issues. Bledsoe, 178 S.W.3d at 826-27.

       Having carefully reviewed the record and counsel’s brief, we agree that the appeal is

wholly frivolous and without merit. Further we find nothing in the record that might arguably

support the appeal. Accordingly, the trial court’s judgment is affirmed.



September 30, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                -2-